BRACE, P. J.
— This is an action in ejectment to recover possession of a tract of land in Stoddard county, described in the petition.
The petition is in common form. The answer is a general denial.
The trial was before the court without a jury, finding and judgment for the defendants, and plaintiff appeals.
By patent, dated May 2, 1860, and duly recorded July 30, 1867, one Andrew J. Bruff acquired the legal title to the premises. On the 20th of December, 1873, by mesne conveyances from him, all duly recorded, John W. Myers, and Cassander Myers, his wife, acquired Bruff’s title. By sheriff’s -deed, dated the 13th day of September, 1887, duly executed, acknowledged and recorded, made in pursuance of a sale on execution under a judgment of the circuit court against the said John W. and Cassander Myers for back taxes for the years 1879, 1880,1882, 1884 and 1885, one Ligón Jones *538acquired the record title of the said John W. and Cassander Myers to the premises, and by mesne conveyances from him, all duly executed, acknowledged and recorded, the defendant Thomas J. Beardsly acquired the record title of the said John W. and Cassander Myers, under which the defendants claim, and under which they went into possession of the premises in October, 1901.
This suit was instituted on the 30th of January, 1902. The plaintiff introduced a chain of mesne conveyances from Myers and wife to him, made after the date of the sheriff’s deed aforesaid. But as no attack is made on that deed, and the plaintiff’s sole reliance is upon title by adverse possession, and as they are important only as showing color of title, and as it is undisputed that ever.since the defendants and their grantors acquired title by the sheriff’s deed until the institution of this suit, the plaintiff and his grantors claimed title to the premises under such conveyances, they need not be set out.
The only question raised on this appeal is: were the plaintiff and his grantors in continuous adverse possession of the premises for ten consecutive years since the defendants and their grantors acquired title by the sheriff’s deed, and prior to October, 1901, when the defendants went into possession? It devolved upon the plaintiff to show such adverse possession by a preponderance of the evidence. The only evidence on the subject was introduced by the plaintiff — the defendants introduced none. The plaintiff contends that his evidence was sufficient to prove the fact — the defendants contend that it was insufficient. The question was one of fact, to be determined by the trier of the facts. In this instance the court was that trier, and he determined that the plaintiff’s evidence was insufficient to prove such continuous adverse possession. This determination is conclusive upon us, if it might reasonably have been reached upon the evidence presented. *539And after a careful consideration of that evidence, we cannot say that it might not.
The judgment of the circuit court is therefore affirmed.
All concur.